Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000473
                                                         17-MAY-2012
                                                         02:38 PM




                            NO. SCPW-12-0000473
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         IN THE MATTER OF THE PETITION OF CHRIS GRINDING


                            ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

            Upon consideration of petitioner Chris Grindling’s

petition for an extraordinary writ filed on May 9, 2012, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.      Therefore, petitioner is not

entitled to extraordinary relief.      See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (An extraordinary writ will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.).    Accordingly,

            IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for an extraordinary writ

without payment of the filing fee.
          IT IS FURTHER ORDERED that the petition for an

extraordinary writ is denied.

             DATED: Honolulu, Hawai#i, May 17, 2012.

                                 /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                   2